Title: From George Washington to United States Congress, 9 January 1797
From: Washington, George
To: United States Congress


                        
                            Gentlemen of Senate and of the House of Representatives
                                    United States 
                         Jany 9th 1797.
                        Herewith I lay before you, in confidence, reports from the departments of State
                            and the Treasury, by which you will see the present situation of our affairs with the Dey
                            and Regency of Algiers.
                        
                            Go: Washington
                            
                        
                    